DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 7/5/2022 has been entered. No claims are amended. Claims 1-7, 23-43 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-7, 23-43 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Madonna (US 2007/0142022).
Regarding claims 1, 25, 34, 35, Madonna discloses a system comprising: 
a computing device located at a premises (remote control units 170, Para. 43); 
a plurality of premises devices located at the premises (via remotely controlled devices connected to programmable multimedia controller 100, Para. 41-43); and 
a gateway device located at the premises and configured to communicate with the computing device and with the plurality of premises devices, wherein the gateway device is configured to execute a plurality of interfaces (via programmable multimedia controller 100 with a plurality of interfaces to communicate with plurality of remotely controlled devices, Para. 41-43), and wherein the gateway device is further configured to:
receive, from the computing device, a command, wherein the command comprises an indication of a type of a first premises device of the plurality of premises devices (one or more remote control units 170 may be provided to manage the controller's functionality, and/or to control devices connected to the controller via commands distinguishable for a particular device, Para. 43);
determine, based on the indication of the type of the first premises device, an interface of the plurality of interfaces, wherein the interface is associated with the type of the first premises device (programmable multimedia controller 100 configured to selectively communicate with a particular remotely controlled device via a particular interface based on a particular command received, Para. 43); and
cause, using the determined interface, a function of the first premises device to be performed, wherein the function corresponds to the command received from the computing device (via the microcontroller 210 is also connected to Infra-Red (IR) interface 260, an RS232 interface 265, and an RF interface 267, that permit interconnection with external devices. Such interaction permits programmable multimedia controller 100 to control external devices, Para. 50).
Regarding claim 2, 26, 36 Madonna discloses the first premises device comprises a security panel located at the premises, and wherein the determined interface is configured to enable communication between the device and the security panel (security system 175, Fig. 1 and Para. 40, 50, 106).
Regarding claim 3, 27, 37, Madonna discloses wherein each of the plurality of premises devices is associated with a different type, and wherein each of the plurality of interfaces is configured to enable communication between the gateway device and a corresponding one of the types of premises devices (via Infra-Red (IR) interface 260, an RS232 interface 265, and an RF interface 267, that permit interconnection with external devices, Para. 50).
Regarding claim 4, 28, 38, Madonna discloses wherein the command further comprises a function call associated with an API configured to enable communication between the computing device and the gateway device, and wherein the API is further configured to translate the function call into a corresponding function call of the determined interface (A "raw" RF command 1302 is initially transmitted by device 1300. User interface server 330 received the RF command and converts 1304 it to a zone/service/event/event type message, Para. 90 and 60)
Regarding claim 5, 29, 39, Madonna discloses wherein the gateway device is configured to cause the function of the first premises device to be performed by sending the corresponding function call to the first premises device via the determined interface (Para. 90 and 87).
Regarding claim 6, 30, 40, Madonna discloses the first premises device comprises a camera (video camera 124, Para. 41)
Regarding claim 7, 31, 41, Madonna discloses wherein the plurality of interfaces comprise: a first API configured to enable communication between the gateway device and the computing device (FIG. 13 is message flow diagram showing how device 1300, such as a remote control, which transmits radio frequency (RF) commands interacts with the API of FIG. 11, Para. 60 and 90); and one or more other interfaces configured to enable communication between the gateway device and the plurality of premises devices (via Infra-Red (IR) interface 260, an RS232 interface 265, and an RF interface 267, that permit interconnection with external devices, Para. 50).
Regarding claim 23, 32, 42, Madonna discloses wherein each of the plurality of interfaces comprises a different API (Para. 84).
Regarding claim 24, 33, 43, Madonna discloses wherein the computing device comprises a touchscreen device (Para. 60).
Response to Arguments
Applicant's arguments filed on 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues in the 2nd paragraph of page 9 that Madonna does not teach “a gateway device ... configured to: receive, from the computing device, a command,” let alone “wherein the command comprises an indication of a type of a first premises device,” as claimed. Additionally, Madonna also does not disclose “determine, based on the indication of the type of the first premises device, an interface of the plurality of interfaces,” as recited in claim 1 because Madonna does not even
disclose the controller receiving a command, or “wherein the command comprises an indication of a type of a first premises device,” as claimed.
	The examiner respectfully disagrees. Madonna clearly discloses that the remote control unit (170) is provided to remotely control devices (video game system 150, home recording equipment 165, etc) connected to the multimedia controller (100, see Para. 43 and Fig. 1) via commands issued by the remote control unit (170). Therefore, when a user using the remote control unit wants to remotely control the video game system (for example, turn on the video game system), the remote control unit would issue a command specific to the video game system to the multimedia controller (command specific to the video game system indicates the type as other devices won’t respond), and the multimedia controller will send the command received to the video game system based on the communication interface used between the multimedia controller and the video game system (Infra-Red (IR) interface 260, an RS232 interface 265, and an RF interface 267, that permit interconnection with external devices, see Para. 43 and 50). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689